Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 18-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Green (20150239482) in view of Brooks (20080201028).
Referring to claim 1 and 18, Green shows a set of sensors (see figure 2b Ref 250a and 250b) on a first end of a vehicle having the first end and a second end (see figure 2b), each sensor of the set of sensors on the first end being configured to generate corresponding sensor data based on detection of one or more objects of plurality of objects along a direction of movement of the vehicle (see figure 3 Ref 306 and 308 to 312); and
a controller coupled with the set of sensors (see paragraph 19 note the VOBC), the controller being configured to:
compare a time at which a first sensor of the set of sensors on the first end detected the object with a time at which a second sensor of the set of sensors on the first end detected the first object of the plurality of objects (see paragraph 60-62);

identify the first end or the second end as a leading end of the vehicle based on the comparison of the time the first sensor detected the first object with the time the second sensor detected the first object (paragraph 120);
calculate a position of the leading end of the vehicle based on the sensor data generated by one or more of the first sensor or the second sensor (see figure 3 Ref 314).  However while Green shows the possible use of a map of a plurality of objects to confirm location (see paragraph 59) fails to show the generation of a map of the plurality of objects based on the sensor data.
Kane shows a similar device that includes sensors on a vehicle (see figure 3 Ref see paragraph 65) and generating a map of the plurality of objects based on sensor data (see figure 8 note the map).  It would have been obvious to include the mapping as shown by Brooks because this allows the trains position relative to known points of reference.  
Referring to claims 2 and 19, Green shows a geographic position sensor configured to identify a position of the vehicle based on the detection of the object (see paragraph 59),
wherein the controller is configured to determine the geographic position of the detected object based on the position of the leading end of the vehicle and the position of the vehicle identified by the geographic position sensor (see figure 3 Ref 314 also see paragraph 61-62).
Referring to claims 3 and 20, Green in combination with Brooks renders obvious the controller is further configured to generate the map of the plurality of objects representative of the geographic positions of the objects of the plurality of objects based on the position of the vehicle identified by the geographic position sensor and the position of the vehicle identified by the geographic position sensor when each object of the plurality of objects is detected (note the map of Brooks in figure 8 shows the location of the vehicle in addition to the wayside locations).
Referring to claim 4, Green shows the controller is further configured to identify the detected object based on the sensor data (see paragraph 40).
Referring to claim 5, Green shows the position of the leading end of the vehicle is calculated based on a distance between a detected second object and the detected first object (see paragraph 126).
Referring to claim 6, Green shows consecutive objects of the plurality of objects are pairs of objects separated by a distance stored in a memory, and the controller is further configured to:
count a quantity of objects detected by the set of sensors during a predetermined duration of time;
search the memory for the distance between stored each pair of consecutive objects detected by the set of sensors during the predetermined duration of time; and
add the distances between each pair of consecutive objects for the quantity of objects detected by the set of sensors to determine a distance the vehicle traveled during the predetermined duration of time (see paragraph 133).
Referring to claim 7, Green shows the controller is further configured to calculate a velocity of the vehicle based on the distance the vehicle traveled and the predetermined duration of time (see paragraph 131).
Referring to claim 8, Green shows one or more objects of the plurality of objects are a pattern of objects,
Each sensor of the set of sensors are configured to recognize the one or more objects based on the pattern of objects (see paragraph 107).
Referring to claim 9, Green shows the vehicle is configured to move along a guideway, and one or more objects of the plurality of objects is on the guideway (see paragraph 20). 
Referring to claim 10, the combination of Green and Brooks shows the vehicle is configured to move along a guideway, and one or more objects of the plurality of objects is on a wayside of the guideway (see figure 2 of Green also see figure 3 Ref 41 of Brooks).  It would have been obvious to include the wayside objects because this is extremely well known and adds no new or unexpected results. 
 Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green (20150239482) in view of Brooks (20080201028) and Landes (20140297069).
Referring to claim 17, Green fails to show but Landes shows the sensors includes in the set of sensors on the first end of the vehicle comprise laser imaging detection and ranging (“LIDAR”) sensors (see paragraph 33-34).  It would have been obvious to include the LIDAR sensor as shown by Landes because this allows for scanning of the railway at regular intervals to record depth images of the scene during regular intervals associated with other sensors as taught by Landes.  



Allowable Subject Matter
Claims 11-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110. The examiner can normally be reached M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645